DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nykl (US 2014/0136110) in view of Fersdahl (US 8742973) in view of Staggs (US 6433729).
Regarding claim 1, 
Nykl disclose(s):
A method comprising: receiving, by a trailing aircraft, a plurality of flight information transmissions from a lead aircraft ([0008]; 3 et seq.).
The above art/combination does not expressly disclose creating, from the plurality of flight information transmissions, a positional history of the lead aircraft; determining from the positional history and the plurality of flight information 
Nykl teaches or suggests: creating, from the plurality of flight information transmissions, a positional history of the lead aircraft; determining from the positional history and the plurality of flight information transmissions, a differential flight parameter proximate a current position of the trailing aircraft; and presenting on a display in a cockpit of the trailing aircraft an indicia of the current position of the trailing aircraft, an indicia of the leading aircraft relative to the trailing aircraft, and the differential flight parameter for the trailing aircraft ([0037]; [0048]; Fig. 7; 3 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine wake turbulence by a first aircraft from wake generated by a second aircraft, detect and avoid turbulence, and issuing warnings. 
 Fersdahl teaches or suggests: determining differential flight parameters; presenting on a display (Col 5, ll. 24-45; 1, 35 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine turbulence susceptibility and display an indicia.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, detect and display situational awareness information.
Regarding claim 2, the combination as applied above further teaches or suggests: 
each of the flight information transmissions comprises at least one of: a location of the lead aircraft; identifying information of the lead aircraft; an altitude of the lead aircraft (Nykl [0037]; [0041]; 3 et seq.; see also claim 1 and above claim(s)); weight information of the lead aircraft; airspeed information of the lead aircraft; a time value when the flight information transmission was transmitted; heading information of the lead aircraft; control surface configuration information of the lead aircraft; a rate of climb or descent of the lead aircraft; weather information proximate to the lead aircraft; and weight-based class of the lead aircraft (Nykl [0037]; [0041]; 3 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 3, the combination as applied above further teaches or suggests:

Regarding claim 4, the combination as applied above further teaches or suggests:
the flight information transmissions comprise ADS-B transmissions (Nykl [0025]; [0047-51]; 3 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 5, the combination as applied above further teaches or suggests:
the flight information transmissions comprise messages overlaid onto an ATC signal via phase enhancement (Nykl [0025]; 3 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 6, the combination as applied above further teaches or suggests:
determining a differential flight parameter from the positional history and the plurality of flight information transmissions further comprises: analyzing the positional history to determine a closest previous location of the lead aircraft based upon minimum distance to the current position of the trailing aircraft; and computing the differential flight parameter from a difference between an altitude of the lead aircraft at the closest 
Regarding claim 7, the combination as applied above further teaches or suggests:
determining whether the differential flight parameter is less than a minimum altitude separation distance (Nykl [0037-48]; 3 et seq.; Staggs Col 16, ll. 19-65; Col 18, ll. 39-65; 1, 15 et seq.; see also claim 1 and above claim(s)).
Regarding claim 8, the combination as applied above further teaches or suggests:
the minimum altitude separation distance is one of 1000 feet or 800 feet (Staggs Col 16, ll. 19-65; Col 18, ll. 39-65; 1, 15 et seq.; Nykl [0037-48]; 3 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 9, the combination as applied above further teaches or suggests:
the minimum altitude separation distance is in the range of 10 feet to 100 feet  (Staggs Col 16, ll. 19-65; Col 18, ll. 39-65; 1, 15 et seq.; Nykl [0037-48]; 3 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 10, the combination as applied above further teaches or suggests:

Regarding claim 11, the combination as applied above further teaches or suggests:
further comprising computing the differential flight parameter based upon computing a wake clearance margin utilizing: the weight information of the lead aircraft; the airspeed information of the lead aircraft; and an extrapolated flight time to a current position of the lead aircraft (Fersdahl Col 5, ll. 20-45; 1, 35 et seq.; Nykl [0048]; Fig. 7; 3 et seq.; Staggs Col 5, ll. 8-15; Col 19, ll. 12-55; 1, 15 et seq.; see also claim 1 and above claim(s))
Regarding claim 12, the combination as applied above further teaches or suggests:
further comprising computing the differential flight parameter based upon computing a wake clearance margin utilizing: the weight information of the lead aircraft; the airspeed information of the lead aircraft; and an expected sink rate of wake vortices generated by the lead aircraft (Fersdahl Col 5, ll. 20-45; 1, 35 et seq.; Nykl [0005]; 3 et 
Regarding claim 13, the combination as applied above further teaches or suggests:
further comprising computing the differential flight parameter is based upon computing a wake clearance margin utilizing: the weight information of the lead aircraft; the airspeed information of the lead aircraft; and a windspeed value and wind direction value proximate to the trailing aircraft; and an elapsed time from the time the closest previous location of the lead aircraft was transmitted to a current time (Fersdahl Col 5, ll. 20-45; 1, 35 et seq.; Nykl [0005]; 3 et seq.; Staggs Col 5, ll. 8-15; Col 19, ll. 12-55; 1, 15 et seq.; see also claim 1 and above claim(s))see also claim 1 and above claim(s)). 
Regarding claim 14, the combination as applied above further teaches or suggests:
further comprising presenting on the display at least one of: a location of the lead aircraft relative to the trailing aircraft (Nykl [0048]; Fig. 7; 3 et seq.; see also claim 1 and above claim(s)); a difference in altitude between a current position of the trailing aircraft and a closest position of the lead aircraft obtained from the flight information transmissions; time and distance to the lead aircraft; a differential flight parameter; a flight path of the lead aircraft relative to a flight path of the trailing aircraft; an alert for a potential wake turbulence event; a guidance path for the trailing aircraft to avoid wake turbulence from the lead aircraft; identifying information of the lead aircraft; an altitude of 
Regarding claim 15, the combination as applied above further teaches or suggests:
further comprising: identifying a plurality of threat aircraft; computing a respective differential flight parameter for each of the threat aircraft; and rendering on the display an indicia of each of the plurality of threat aircraft relative to the position of the trailing aircraft, and associated with each of the respective indicia, the respective differential flight parameter (Staggs Col 11, ll. 64; Col 12, ll. 30; Col 17, ll. 52 et seq.; 1, 15 et seq.; Nykl [0037-48]; 3 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 16, the combination as applied above further teaches or suggests:
further comprising producing, in a cockpit of the trailing aircraft, an aural announcement that the trailing aircraft is at risk of encountering a wake turbulence event from the lead aircraft (Fersdahl Col 2, ll. 50 - Col 3, ll. 33; Col 8, ll. 18 et seq.; 1, 35 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 17, the combination as applied above further teaches or suggests:

Regarding claim 18, the combination as applied above further teaches or suggests:
the differential flight parameter further comprises one of a flight path of the lead aircraft; relative flight path of the trailing aircraft, heading; distance between the lead aircraft and the trailing aircraft, ground speed of the lead aircraft; and difference in ground speed between the lead aircraft and the trailing aircraft (Nykl [0048]; Fig. 7; 3 et seq.; see also claim 1 and above claim(s)). 
Regarding claim(s) 19-35, claims are rejected for similar reasons as claims 1-18.
Regarding claim(s) 19, the limitations are rejected for similar reasons as claim 1.  The combination of prior art above further teaches the hardware elements (Staggs Col 4, ll. 28 et seq.; Col 4, ll. 28 et seq.; Col 5, ll. 8-15; Col 19, ll. 12-55; 1, 15 et seq.; Nykl [0048]; Fig. 7; 3 et seq.; Fersdahl Col 5, ll. 20-45; 1, 35 et seq.; Fig. 7; 3 et seq.; Staggs Col 5, ll. 8-15; Col 19, ll. 12-55; 1, 15 et seq.; see also claim 1 and above claim(s)).

Election/Restrictions


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
/SHIRLEY LU/           Primary Examiner, Art Unit 2684